Exhibit 10.97

 

SECOND AMENDMENT TO LEASE

 

This SECOND AMENDMENT TO LEASE (“Amendment”) is made and entered into as of the
30th day of November, 2003 (the “Effective Date”) by and between JMA Robinson
Redevelopment, LLC, a Delaware limited liability company (“Landlord”), and
EQUINIX, INC., a Delaware corporation (“Tenant”).

 

R E C I T A L S :

 

A. 600 SEVENTH STREET ASSOCIATES, INC., a California corporation (“Associates”)
and Tenant entered into that certain Telecommunications Office Lease (the
“Original Lease”) dated August 8, 1999, pursuant to which Associates leased to
Tenant, and Tenant leased from Associates, certain space (the “Premises”)
consisting of (i) approximately 67,000 rentable square feet of space located on
the sixth (6th) floor, (ii) approximately 65,000 rentable square feet of space
located on the seventh (7th) floor, and (iii) approximately 2,000 rentable
square feet of space located on the roof, of that certain Building located at
600 West Seventh Street, Los Angeles, California 90014.

 

B. Associates and Tenant subsequently amended the Original Lease pursuant to
that certain letter agreement dated August 24, 2000 (the “First Amendment”). The
Original Lease and the First Amendment shall sometimes collectively herein be
referred to as the “Lease”.

 

C. Landlord has succeeded to the interest of Associates and its successor,
Carrier Center LA, Inc. (“CCLA”), as the “landlord” under the Lease.

 

D. Landlord and Tenant now desire to amend the Lease in certain respects,
including to alter the manner in which the Landlord can recapture unused
electrical capacity for the Premises, all as more provided below.

 

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1. Capitalized Terms. Except as otherwise expressly provided herein to the
contrary, all capitalized terms used in this Amendment shall have the same
meanings given such terms in the Lease.

 

2. Recapture of Unused Amperage. The last sentence of Section 6.1.2 of the
Original Lease is hereby deleted in its entirety and replaced along with new
subsections 6.1.2.1 through 6.1.2.3 with the following:

 

“Commencing on January 1, 2005 (the “New Vesting Date”), in the event Landlord
reasonably determines in good faith that another tenant of the Building may need
electrical capacity and Landlord does not otherwise have such electrical
capacity available for use in the Building, Landlord shall have the right (the
“Landlord Amp Recapture Right”), to meter and test Tenant’s connected peak
amperage load used at the Premises for possible recapture pursuant to the terms
set forth in Subsections 6.1.2.1 through 6.1.2.3 below. Landlord shall provide
Tenant thirty (30) days advance written notice of its exercise of the Landlord
Amp Recapture Right (the “Electrical Testing Notice”).



--------------------------------------------------------------------------------

6.1.2.1 In the event that over a fifteen (15) day period immediately following
the thirty (30) day advance notice period for the Electrical Testing Notice,
Landlord’s metering and testing procedures demonstrate that Tenant is not
utilizing on a daily average business day basis all of the amps initially
reserved by Tenant in Section 6.1.2, Landlord may reclaim up to seventy-five
percent (75%) of any amperage Landlord reasonably determines through such
process is being unused by Tenant.

 

6.1.2.2 Notwithstanding the foregoing, Tenant shall have the right to extend the
New Vesting Date for a period of eighteen (18) months in the event Tenant
recommences and diligently pursues new plans for the construction of the seventh
(7th) floor component of the Premises pursuant to the requirements of Article
VIII below; provided that if Tenant stops or suspends such seventh floor
construction plans for more than sixty (60) days due to reasons other than force
majeure, Landlord Amp Recapture Right shall immediately vest and Tenant should
be subject to the metering and recapture process described in the preceding
sentence.

 

6.1.2.3 At any time prior to Landlord’s recapture of any unused amperage, Tenant
shall have the right to extend the New Vesting Date for a period of eighteen
(18) months by paying to Landlord, within twenty (20) days of completion of
Landlord’s fifteen (15) day testing period, an amount equal to seventy five
dollars ($75.00) multiplied by the number of amps Landlord has the right to
recapture pursuant to this Section 6.1.2.”

 

3. Representations and Warranties.

 

a. Landlord Representations. Landlord hereby represents and warrants to Tenant
that to the best of Landlord’s knowledge Tenant is not in default of any of its
obligations under the Lease as of the Effective Date.

 

b. Tenant Representations. Tenant hereby represents and warrants to Landlord
that to the best of Tenant’s knowledge Landlord is not in default of any of its
obligations under the Lease as of the Effective Date.

 

4) Attorneys’ Fees. Should any dispute arise among the parties hereto or the
legal representatives, successors and assigns concerning any provision of this
Amendment or the rights and duties of any person in relation thereto, the party
prevailing in such dispute shall be entitled, in addition to such other relief
that may be granted, to recover reasonable attorneys’ fees and legal costs in
connection with such dispute.

 

5) Counterparts. This Amendment may be executed in any number of original
counterparts. Any such counterpart, when executed, shall constitute an original
of this Amendment, and all such counterparts together shall constitute one and
the same Amendment.

 

6) No Further Modification. Except as set forth in this Amendment, all of the
terms and provisions of the Lease shall remain unmodified and in full force and
effect.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been entered into as of the day and year
first above written.

 

“Landlord”

JMA ROBINSON REDEVELOPMENT, LLC, a

Delaware limited liability company

By:

  JMA Robinson Investors, LLC, a Delaware limited liability company; Its: Sole
Member    

By:

  JMA Wired, LLC, a Delaware limited liability company; Its: Managing Member    
    By:  

/s/ Arthur Chapman

--------------------------------------------------------------------------------

           

Name: Arthur Chapman

           

Title: Member

“Tenant”:

EQUINIX, INC., a Delaware corporation

By:

 

/s/ Renee F. Lanam

--------------------------------------------------------------------------------

   

Name: Renee F. Lanam

   

Title: Chief Financial Officer

 

-3-